1                                                                    The Honorable James L. Robart
2
3
4
5
                            UNITED STATES DISTRICT COURT FOR THE
6
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
8
9      UNITED STATES OF AMERICA,                              NO. CR19-0143JLR
10                              Plaintiff,
                                                              ORDER GRANTING UNOPPOSED
11                                                            MOTION TO RESET NOTING DATE
                                                              AND FILING DEADLINE FOR
12                         v.
                                                              RESPONSE TO REVIEW OF
13     VOLODYMYR KVASHUK,                                     DETENTION ORDER
14                              Defendant.
15
16
             The United States of America has moved to reset the noting date and filing
17
     deadlines for the Government’s Response to Motion for Review of Detention Order
18
     (docket no. 26) filed by Defendant Volodymyr Kvashuk.
19
             This Court finds that the motion is supported by good cause, and the motion is
20
     GRANTED. The noting date is reset to August 23, 2019. The response of the United
21
     States is due on August 16, 2019.
22
             IT IS ORDERED.
23
             DATED this 8th day of August, 2019.
24
25
26
                                                            A
                                                            The Honorable James L. Robart
27                                                          U.S District Court Judge
28
      Order to Extend Response to Review of Detention - 1                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      United States v. Volodymyr Kvashuk, CR19-143JLR
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
1 Presented by:
2
  /s/ Michael Dion
3 MICHAEL DION
  Assistant United States Attorney
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order to Extend Response to Review of Detention - 2    UNITED STATES ATTORNEY
                                                           700 STEWART STREET, SUITE 5220
     United States v. Volodymyr Kvashuk, CR19-143JLR
                                                             SEATTLE, WASHINGTON 98101
                                                                   (206) 553-7970
